



Exhibit 10.41










SURRENDER OF SUBLEASE AGREEMENT







AGREEMENT dated April 28, 2006 (this "Agreement"), by and between DEUTSCHE BANK
AG, NEW YORK BRANCH, a Germany banking corpo­ration qualified to do business in
the State of New York, having an office at 60 Wall Street, Mail Stop NYC60-3430,
New York, New York 10005 ("Sublandlord") and FIRST ALBANY COMPANIES, INC., a New
York corporation, having an office at c/o First Albany Capital Inc., 677
Broadway, Albany, New York 12207 ("Subtenant").




W I T N E S S E T H:




WHEREAS:

A.

WHEREAS, by Agreement of Lease, dated as of December 22, 1989 (the "Original
Lease"), between 1301 Properties Owner, L.L.C. (formerly known as 1301
Properties, L.L.C., as successor to Tishman Speyer Trammell Crow Limited
Partnership; "Master Landlord"), as landlord, and PricewaterhouseCoopers LLP
(successor to Coopers & Lybrand L.L.P.) ("Overlandlord"), as tenant, as
supplemented and amended from time to time by certain letter agreements listed
on Exhibit A attached to the Overlease and by that certain First Amendment of
Lease and Agreement dated July 17, 1990, by that certain Second Amendment of
Lease and Agreement dated January 28, 1993, by that certain License Agreement
dated January 1, 1995, by that certain Third Amendment dated July 19, 2001, by
that certain Fourth Amendment dated December 16, 2004 and by that certain Fifth
Amendment dated March 10, 2005, each between Master Landlord and Overlandlord
(the Original Lease, as so supplemented and amended, hereinafter collectively
referred to as the "Master Lease"), Master Landlord leased to Overlandlord
certain premises, as said premises may be modified from time to time (the
"Master Premises") more particularly described in the Master Lease and initially
located on the subconcourse, the concourse and the second (2nd) through and
including the tenth (10th) floors of the building (the "Building") known as 1301
Avenue of the Americas, New York, New York; and

B.

WHEREAS, by Agreement of Sublease, dated as of September 19, 1996 (the
"Overlease"), between Overlandlord, as sublandlord, and Sublandlord, as
subtenant, Overlandlord subleased to Sublandlord the eighth (8th) and ninth
(9th) floors of the Master Premises (the "Overlease Premises"), which Overlease
was consented to by Master Landlord pursuant to that certain Consent to Sublease
dated September 19, 1996, signed by Master Landlord, Overlandlord and
Sublandlord (the "Consent to Overlease"; the Overlease, the Consent to Overlease
and the Master Lease collectively referred to herein as the "Primary Lease
Documents"); and

C.

WHEREAS, Sublandlord and First Albany Capital, Inc. ("FA-Capital") entered into
an Agreement of Sublease dated April 6, 2005 (together with the First Amendment,
collectively, the "FA Sublease") and that certain First Amendment to Sublease
dated May 18, 2005 (the “First Amendment”), for a portion of the Overlease
Premises consisting of 62,600 rentable square feet located on the entire 9th
floor of the Building (the "Subleased Premises"), which FA Sublease was
consented to under that certain Landlord Consent to Sub-Sublease, dated May 18,
2005, entered into by Master Landlord , Overlandlord, Sublandlord and FA-Capital
(the “Consent to Sublease”); and

D.

WHEREAS, FA-Capital and Subtenant entered into that certain Assignment and
Assumption dated September 15, 2005 and effective as of July 1, 2005 (the
“Assignment”), pursuant to which FA-Capital assigned and Subtenant assumed all
of the rights and obligations of the subtenant under the FA Sublease; and

E.

WHEREAS, Subtenant and Lehman Brothers Holdings Inc., a Delaware corporation
("Lehman") have entered into a License Agreement dated March 31, 2006, and a
consent thereto (the "Consent to License"), of even date therewith, among Master
Landlord, Overlandlord, Sublandlord, Subtenant, and Lehman (collectively, the
"License"), pursuant to which Subtenant has given Lehman a license to enter the
Subleased Premises and perform certain work more particularly described in the
License (the FA Sublease, as amended by the Consent to Sublease and the Consent
to License, is hereinafter referred to at the "Sublease"); and

F.

WHEREAS, Subtenant and Lehman have advised Sublandlord that Subtenant desires to
surrender the Subleased Premises and terminate the Sublease so that Lehman may
sub-sublet the Subleased Premises from Sublandlord and, accordingly, Sublandlord
and Lehman entered into contemporaneously herewith a separate agreement to so
sub-sublet (the "Lehman 9th Floor Sublease"); and

G.

WHEREAS, Sublandlord has agreed to accept the surrender of Subleased Premises
subject to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises, $10.00 and of other good and
valuable consideration, it is agreed:




1.

Definitions.  All capitalized terms used in this Agreement and not defined
herein shall have the meanings assigned thereto in the Sublease.

2.

Surrender.  

(a)

Subtenant hereby agrees to quit, surrender and vacate the Subleased Premises
immediately prior to the later to occur of: (i) the commencement date of the
Lehman 9th Floor Sublease, which commencement date shall be the first date that
Sublandlord has received the written consent (the "2006 Consent") to the Lehman
9th Floor Sublease and to this Agreement from Master Landlord and Overlandlord
in the form attached to the Lehman 9th Floor Sublease and which consent shall
have been executed and agreed to by Lehman, Subtenant and FA-Capital, and (ii)
Lehman has executed and delivered to Sublandlord a letter confirming that the
Lehman 9th Floor Sublease has commenced and is in full force and effect,
provided that a fully executed copy of the 2006 Consent and a copy of the Lehman
9th Floor Sublease commencement date confirmation letter shall have been sent to
Subtenant (the "Surrender Date").  Simultaneously therewith, the Sublease shall
automatically terminate and be of no further force or effect as of the Surrender
Date.  Promptly after the Surrender Date is established, the parties hereto
shall execute a letter agreement which sets forth the actual Surrender Date.

(b)

On the Surrender Date, or earlier termination of the Sublease pursuant to the
Sublease, and notwithstanding anything to the contrary contained in the
Sublease, Subtenant shall surrender and deliver up the Subleased Premises,
including all leasehold improvements, vacant, free and clear of any liens or
encumbrances and otherwise in the condition permitted under the License.




3.

Fixed Rent. Subtenant and Sublandlord acknowledge that Subtenant has paid Fixed
Rent in advance through April 30, 2006.  If the Surrender Date is not on the
last day of a calendar month, the Fixed Rent from and including the Surrender
Date to and including the last day of the calendar month in which the Surrender
Date occurs shall be applied to the fixed rent due for such period under the
Lehman 9th Floor Sublease and Subtenant shall seek reimbursement from Lehman for
such amount pursuant to a separate agreement between Subtenant and Lehman.

4.

Failure to Surrender.  

(a)

If Subtenant fails to quit, surrender and vacate the Subleased Premises in
accordance herewith on or before the Surrender Date, the Sublease shall
nevertheless terminate with respect to the Subleased Premises, on the Surrender
Date.  Subtenant shall thereafter be deemed to be holding over as to the
Subleased Premises without the consent of the Sublandlord unless such failure to
quit, surrender and vacate shall be by reason of Lehman’s occupancy of the
Subleased Premises pursuant to the terms of the License.

(b)

Except as may be otherwise expressly provided in this Agreement, if the
Subleased Premises are not vacated and surrendered on or before the Surrender
Date, Subtenant hereby agrees that the holdover rent set forth in Section 23.1
of the Sublease and all other remedies of Sublandlord under the Sublease, at law
 or in equity, shall be applicable as if the Surrender Date was the expiration
date of the Sublease, including, Subtenant shall hold Sublandlord harmless from
and against any claims made by any succeeding tenant or prospective tenant
founded upon such delay and the loss of the benefit of the bargain should such
successive sublease be terminated by reason of such holding over in respect of
the Subleased Premises.  Notwithstanding the foregoing, Subtenant shall not be
considered holding over in the Subleased Premises only if such failure to vacate
and surrender shall be by reason of Lehman’s occupancy, use or access with
respect to the Subleased Premises pursuant to the terms of the License.

5.

Effect of Surrender of Subleased Premises.  Upon the surrender of the Subleased
Premises in accordance with this Agreement and the occurrence of the Surrender
Date:

(a)

Subtenant hereby releases Sublandlord, its successors and assigns, of and from
any and all past, present and future actions, causes of action, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, variances,
trespasses, damages, judgments, extents, executions, claims and demands
whatsoever, in law or equity with respect of the Sublease (the "Claims") arising
out of the Sublease for which Subtenant may have a claim against Sublandlord,
except as provided in Sections 3, 5(d), 6 and 7 in this Agreement.

(b)

Sublandlord hereby releases Subtenant, FA-Capital, and their respective
successors, assigns and predecessors in interests and any guarantors of the
liabilities of the subtenant under the Sublease, including but not limited to
First Albany Companies Inc. as Guarantor under that certain Guaranty dated as of
April 6, 2005 in favor of Sublandlord (the "Guaranty"), of and from any and all
past, present and future Claims arising out of the Sublease for which
Sublandlord may have a Claim against Subtenant, including without limitation in
its capacity as subtenant under the Sublease or guarantor under the Guaranty
("Guarantor"), except as provided in Sections 4(b), 5(c) and 6 in this
Agreement, all of which Subtenant agrees to observe and perform.

(c)

Nothing herein shall be deemed a release of Subtenant as to (i) any breach of a
representation, warranty or agreement by Subtenant or default under any
obligation or liabilities under the Sublease by Subtenant as to which
Sublandlord does not have actual knowledge at the date hereof or which accrue or
arise after the date hereof and through the Surrender Date or which pursuant to
this Agreement or the Sublease are to be performed after the Surrender Date;
(ii) any breach of a representation, warranty or agreement by Subtenant or
default by Subtenant of any of its liabilities or obligations under this
Agreement; or (iii) any indemnity by Subtenant as to any third party claims for
which Subtenant is responsible under the terms of the Sublease, including, but
not limited to tort claims or (iv) any obligation of Subtenant as to mechanics
liens which may be filed either before, on or after the Surrender Date, as to or
arising out of Subtenant’s Work or other Alterations performed by or on behalf
of Subtenant on or before the Surrender Date.  Nothing herein shall be deemed to
release Subtenant as to any unpaid or unfulfilled monetary obligations of
Subtenant under the Sublease which have arisen or have accrued through the
Surrender Date which shall be billed by Sublandlord to Subtenant in accordance
with the Sublease, even if billed by Sublandlord to Subtenant after the
Surrender Date and as and to the extent provided in Section 6.4 of the Sublease,
and Subtenant shall pay the same within thirty (30) days after receipt of a bill
therefor from Sublandlord or such lesser period of time as is provided for in
the Sublease, such amounts shall include, without limitation (A) the Escalation
Charges for the period from January 1, 2006 through the Surrender Date pursuant
to Article 5 of the Sublease, (B) charges for overtime HVAC service and charges
for condenser water for the period from the Sublease Commencement Date through
the Surrender Date pursuant to Section 24.1 of the Sublease, (C) charges for any
tap-ins pursuant to Section 24.2 of the Sublease, (D) freight elevator, work
order and other service charges, and (E) charges for electricity for the period
from the Sublease Commencement Date through the Surrender Date pursuant to
Section 28.1 of the Sublease.  Notwithstanding the foregoing, Sublandlord hereby
acknowledges that charges for building services payable during the term of the
License shall be as set forth in the Consent to License.  To cover additional
expense incurred by Sublandlord in the handling of each delinquent payment by
Subtenant, if any, the provisions set forth in Section 6.3 of the Sublease are
hereby incorporated herein.

(d)

Nothing herein shall be deemed to release Sublandlord from reimbursing Subtenant
for overpaid Escalation Charges, if any, with respect to a pass through of
refunded Tax Rent or refunded Overlease Escalation Charges due to Subtenant
pursuant to Sections 5.2 and 5.3 of the Sublease, which amounts shall be
refunded by Sublandlord to Subtenant in accordance with the Sublease within
thirty (30) days after receipt of the corresponding refund from Overlandlord or
Master Landlord or such lesser period of time as is provided for in the
Sublease.

(e)

Notwithstanding anything to the contrary contained in this Agreement, nothing
herein shall increase Subtenant's or FA-Capital's liabilities or burdens or
decrease Subtenant's or FA-Capital's rights and remedies from those contained in
the Sublease and Guaranty immediately prior to the date this Agreement becomes
effective.

6.

Broker.  Sublandlord and Subtenant confirm that neither has dealt with any
broker or finder in connection with this transaction, except for CB Richard
Ellis, Inc. (which is representing Sublandlord and Lehman) and Cushman &
Wakefield (which is representing Subtenant), and each of Subtenant and
Sublandlord hereby indemnify and hold the other harmless from and against any
and all claims of any broker or other party for any commis­sion or other
compensation arising out of any inaccuracy in the above representation and each
party will be responsible for any commission of its own broker.  The provisions
of this paragraph shall survive the expiration or earlier termination of this
Agreement and the Sublease.  

7.

Security Deposits; Sublandlord’s Commitment.  

(a)

In the event Subtenant shall fully and faithfully comply with all of the terms,
provisions and conditions of the Sublease and this Agreement, the Letter of
Credit (as defined in Section 33.1 of the Sublease), together with a letter on
Sublandlord’s letterhead to the Issuing Bank (as defined in Section 33.2 of the
Sublease) indicating Sublandlord’s agreement to the cancellation of such Letter
of Credit, and any cash security held by Sublandlord pursuant to Article 33 of
the Sublease, as the case may be, shall be returned to Subtenant on the
Surrender Date.

(b)

In the event that pursuant to the 2006 Consent, Master Landlord agrees that all
amounts Subtenant is required to pay to Master Landlord pursuant to the Consent
to Sublease, including, without limitation, Exhibit B thereto are paid in full
and that Sublandlord is released of any and all obligations arising under
Section 8 and Exhibit B of the Consent to Sublease, then the Exhibit D Letter of
Credit (as defined in the First Amendment), together with a letter on
Sublandlord’s letterhead to the Issuing Bank (as defined in Section 33.2 of the
Sublease) indicating Sublandlord’s agreement to the cancellation of such Letter
of Credit, and any cash security held by Sublandlord pursuant thereto, as the
case may be, shall be returned to Subtenant on the Surrender Date.

(c)

Upon the Surrender Date, Sublandlord shall promptly deliver to Subtenant a check
in the amount of $1,275,018.30 and, upon such payment, the Sublandlord’s
Commitment shall be and shall be deemed paid in full.

8.

Time of the Essence.  Time shall be of the essence in respect to the obligations
of Subtenant under this Agreement.

9.

Severability.  If any provision of this Agreement or portion thereof, or the
application thereof to any person or circumstance, is invalid or unenforceable,
then the remainder of this Agreement, or the application of the provision or
portion thereof to other persons or circumstances, shall not be affected
thereby, provided that if any provision or portion thereof or the application
thereof is invalid or unenforceable, then a suitable or equitable provision
shall be substituted therefor in order to carry out, so far as may be valid or
enforceable, the intent and purpose of the invalid or unenforceable provision or
portion thereof.

10.

Notices.  All notices given pursuant to this Agreement shall be given in the
manner and with the effect set forth in the Sublease.

11.

Miscellaneous.

(a)

Subtenant represents and warrants to and covenants with Sublandlord that (i)
Subtenant has not (and will not) assigned the Sublease, entered into any
sub-sublease of the Subleased Premises or any portion thereof or granted any
third party any privileges, licenses or occupancy rights with respect to the
Subleased Premises or any portion thereof, except for the License Agreement,
(ii) Subtenant has fully paid any and all contractors, suppliers, materialmen,
vendors and other third parties that were involved in the performance of
Subtenant's initial fit-out work with respect to the Subleased Premises, and
(iii) Subtenant has fully performed any and all obligations Subtenant was to
perform on or prior to the date hereof under the Sublease, any and all other
documents executed in connection with the foregoing (including, without
limitation, Master Landlord’s and/or Overlandlord's consent(s) to the
foregoing).

(b)

Subject to this Agreement, all of the terms, covenants and provisions of the
Sublease shall remain in full force and effect and are hereby ratified and
confirmed.  Whenever the term "Sublease" is used in the Sublease it shall be
deemed to include this Agreement as part of the Sublease.

(c)

This Agreement and the rights and obli­gations of the parties hereunder shall be
governed by and construed and enforced in accordance with the laws of the State
of New York irrespective of the place of execution or performance.

(d)

This Agreement sets forth the entire agreement of the parties hereto with
respect to the subject matter hereof.  Neither this Agreement nor any term
hereof may be amended, waived, discharged or terminated except by a writing
signed by each of the parties hereto.  All of the terms of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the respective
succes­sors and permitted assigns of the parties hereto.

(e)

Sublandlord and Subtenant do hereby waive trial by jury in any action,
proceeding or counterclaim brought by either party against the other as to any
matter arising out of or in any way connected to this Agreement.

(f)

This Agreement may be executed in one or more counterparts, and all such
counterparts shall constitute one agreement binding on the parties
notwithstanding that both of the parties are not signatories to the original or
same counterpart.

[Signature page to follow.]












IN WITNESS WHEREOF, Sublandlord and Subtenant have respectively executed this
Agreement as of the date and year first above written.







ATTEST/WITNESS:

SUBLANDLORD:






DEUTSCHE BANK AG, NEW YORK BRANCH







Mary Mayce



By:  /S/ALAN SCOTT






Name:  Alan Scott

Title:    Attorney-In-Fact







Mary Mayce



By:  /S/JAMES DYSON






Name:  James Dyson

Title:    Attorney-In-Fact







SUBTENANT:






FIRST ALBANY COMPANIES, INC.










Jessica Stanley



By:  /S/PAUL W. KUTEY






Name:  Paul W. Kutey

Title:    CFO




Consented to and acknowledged that it is jointly and severally liable for all
obligations of Subtenant under this Agreement:




FIRST ALBANY CAPITAL, INC.




By:

/S/ALAN GOLDBERG




Name:  Alan Goldberg

Title:    President




FIRST ALBANY COMPANIES, INC., in

its capacity as Guarantor




By:

/S/PAUL W. KUTEY






Name:  Paul W. Kutey

Title:    CFO


